Exhibit 10.2
 
MAKE GOOD ESCROW AGREEMENT


This Make Good Escrow Agreement (the “Agreement”), dated as of December 15,
2010, is entered into by and among China Growth Corporation, an exempted company
incorporated in the Cayman Islands with limited liability (the “Company”), with
its address at Jing Gen Industrial Park, #10 Gangkouerlu Road, Du Ruan Town,
Jiangmen City, Guangdong Province, China, Anslow & Jaclin, LLP, with its address
at 195 Route 9 South, Manalapan, New Jersey 07726 (the “Escrow Agent”), Access
America Investments, LLC, as representative of the Investors (the “Investor
Representative”), and Star Prince Group Limited (the “Make Good Shareholder”), a
British Virgin Islands company.  All capitalized terms used in this Agreement
and not otherwise defined herein shall have the respective meanings assigned
them in the Subscription Agreement, between the Company and each investor
signatory thereto (each, an “Investor” and collectively, the “Investors”), dated
December 15, 2010 (the “Subscription Agreement”).


BACKGROUND


WHEREAS, the Company intends to effect a Share Exchange with Wealth
Environmental Protection Group, Inc., a company incorporated under the laws of
the British Virgin Islands (“Wealth Environmental Protection”). The closing of
the Share Exchange is conditioned upon all of the conditions of the Offering
(defined below) being met, and the Offering is conditioned upon the closing of
the Share Exchange. Wealth Environmental Protection owns 100% of the issued and
outstanding capital stock of Wealth Environmental Technology Holding Ltd.
(“Wealth Environmental Technology”), a company incorporated under the laws of
Hong Kong. Wealth Environmental Technology in turn holds all of the issued and
outstanding stock of Jiangmen Huiyuan Environmental Protection Technology
Consultancy Co., Ltd (“Jiangmen Huiyuan”), a company incorporated under the laws
of the People’s Republic of China (“PRC”), which controls Jiangmen Wealth Water
Purifying Agent Co., Ltd. (“Jiangmen Wealth Water”), a company organized under
the laws of the People’s Republic of China by a series of contractual agreements
and arrangements with Jiangmen Wealth Water and/or its shareholders. As a result
of the Share Exchange, Wealth Environmental Protection, Wealth Environmental
Technology and Jiangmen Huiyuan will become the wholly owned subsidiaries of the
Company;


WHEREAS, as soon as practicable following the Share Exchange and the Offering,
the Company shall take any action required to be taken pursuant to any
applicable laws and the Company’s Memorandum and Articles of Association, as
amended to effectuate a 1:1.42610714 Reverse Split of the Company’s issued and
outstanding ordinary shares as of the closing of the Share Exchange and the
Offering.  Hereinafter, unless indicated otherwise, all references to the
preference shares and ordinary shares are based upon a post-Reverse Split basis;


WHEREAS, the Company desires to offer and sell units in a private offering (the
“Offering”) (each, a “Unit,” and collectively, the “Units”) at a price of $30.00
per Unit (the “Purchase Price”) for aggregate gross proceeds of a minimum of
$6,500,000 (the “Minimum Offering”) and up to a maximum of $10,000,000 (the
“Maximum Offering”), which Offering is being made on an “all-or-none” basis with
respect to the Minimum Offering and a “best efforts” basis with respect to the
Maximum Offering; and
 
WHEREAS, each Unit consists of the following securities on a post-Reverse Split
basis: (i) two (2) shares of the Company’s Class A 6% convertible preference
shares (the “Preference Share”) with each Preference Share convertible into five
(5) shares of the Company’s ordinary shares (the “Ordinary Shares”) for a total
of ten (10) Ordinary Shares, and  (ii) a warrant (the “Warrant”) to purchase
five (5) shares of the Company’s Ordinary Shares (the “Warrant Shares”)  at a
per share exercise price of $4.50. The “Preference Shares,” “Warrants” and
“Warrant Shares” are collectively referred to as the “Securities.” The
Securities sold in this Offering will not be registered under the Securities Act
(as hereinafter defined) in reliance upon an exemption from securities
registration afforded by the provisions of Section 4(2), Regulation D
(“Regulation D”) and/or Regulation S (“Regulation S”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “Securities Act”). The minimum
investment per Subscriber is One Thousand (1,000) Units or $30,000, although the
Company in its sole discretion may accept subscriptions of a lesser amount.
 
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, as an inducement to the Subscribers to enter into the Subscription
Agreement, the Make Good Shareholder have agreed to place stock certificates of
Ordinary Shares representing an aggregate of 4,500,000 shares on a Post-Reverse
Split basis (the “Escrow Shares”) into escrow for the benefit of the Subscribers
in the event the Company fails to achieve a certain financial performance
threshold for the fiscal years ending December 31, 2010 and 2011.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:
 
1.    Appointment of Investor Representative.  The Investors hereby appoint the
Investor Representative to act on their collective behalf with respect to all
matters within the scope of this Agreement, and the Investor Representative
hereby accepts such appointment.  All decisions of the Investor Representative
with respect to the subject matter of this Agreement shall be binding on the
Investors absent fraud or willful misconduct.
 
2.    Appointment of Escrow Agent.  The Investor Representative, the Make Good
Shareholder and the Company hereby appoint Escrow Agent as escrow agent to act
in accordance with the terms and conditions set forth in this Agreement, and the
Escrow Agent hereby accepts such appointment and agrees to establish the Escrow
Account on the terms and subject to the conditions hereinafter set forth.
 
3.    Establishment of Escrow.  Within three (3) trading days following the
Closing, the Make Good Shareholder shall deliver to the Escrow Agent stock
certificates evidencing in aggregate 4,500,000 Ordinary Shares, which shares
shall be issued to the Make Good Shareholder upon completion of the Combination
(collectively, the “Escrow Shares”) along with stock powers executed in blank,
signature medallion guaranteed or in other form and substance acceptable for
transfer, to be held in escrow pursuant to the terms and conditions of this
Agreement.  Notwithstanding the foregoing transfer, the Make Good Shareholder
shall have the right to vote the Escrow Shares until such time as they are
eligible for transfer to the Investors pursuant to the terms of this
Agreement.  The Make Good Shareholder hereby irrevocably agrees that, other than
in accordance with this Make Good Escrow Agreement, the Make Good Shareholder
will not offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or otherwise transfer or dispose of, directly or indirectly,
or announce the offering of any of the Escrow Shares (including any securities
convertible into, or exchangeable for, or representing the rights to receive
Escrow Shares).  The Escrow Agent shall notify the Investor Representative when
the Escrow Shares have been deposited with the Escrow Agent.
 
4.    Representations of the Make Good Shareholder.  The Make Good Shareholder
(as to its Escrow Shares) hereby represents and warrants to the Investors and
the Investor Representative as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.1    The Escrow Shares are validly issued, fully paid and nonassessable shares
of the Company.  The Make Good Shareholder is the record and beneficial owner of
the Escrow Shares and has good title to the Escrow Shares, free and clear of all
pledges, liens, claims and encumbrances, except encumbrances created by this
Agreement and the Lock-Up Agreement entered into with the Make Good
Shareholder.  There are no restrictions on the ability of the Make Good
Shareholder to transfer the Escrow Shares to the Investors, except as stated
herein.  There are no restrictions on the ability of the Make Good Shareholder
to enter into this Agreement other than transfer restrictions under applicable
federal and state securities laws.  Upon any delivery of Escrow Shares to the
Investor Representative or the Investors hereunder, the Investor Representative
or Investors will acquire good and valid title to the Escrow Shares, free and
clear of any pledges, liens, claims and encumbrances. The performance of this
Agreement and compliance with the provisions hereof will not violate any
provision of any applicable law and will not conflict with or result in any
breach of any of the terms, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon, any of the properties or assets of the Make Good Shareholder
pursuant to the terms of the certificate of incorporation or Memorandum and
Articles of Association of the Company or any indenture, mortgage, deed of trust
or other agreement or instrument binding upon the Make Good Shareholder or
affecting the Escrow Shares.  No notice to, filing with, or authorization,
registration, consent or approval of any governmental authority or other person
is necessary for the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby by the Make Good
Shareholder.
 
4.2    The Make Good Shareholder has carefully considered and understands its
obligations and rights in connection with this Agreement and the transactions
pursuant to which this Agreement is a part, and in furtherance thereof (x) have
consulted with legal and other advisors with respect thereto and (y) hereby
forever waive and agree that the Make Good Shareholder may not asset any
equitable defenses in any proceeding involving the Escrow Shares.
 
5.    Disbursement of Escrow Shares.
 
5.1    For purposes of this Agreement, “After Tax Net Income” means net income
as defined under United States generally accepted accounting principles
(“GAAP”), consistently applied, for the Company, except that the Company’s After
Tax Net Income shall be increased by any non-cash charges incurred as a result
of the Offering (due to non-cash amortization on warrants and loss from change
in fair value of the Warrants charged to the Company’s results of operation, if
any, and if and to the extent previously subtracted in the calculation of After
Tax Net Income in accordance with GAAP). The Company’s After Tax Net Income for
the fiscal year ending December 31, 2010 (“FY10”) and the fiscal year ending
December 31, 2011 (“FY11”) shall also be increased by any cash and non-cash
charges related to (i) the Share Exchange Agreement dated December ____, 2010,
by and among the Company, Wealth Environmental Protection, and shareholders of
Wealth Environmental Protection,  and (2) this Offering, including but not
limited to the following: attorney’s fees, professional fees, consulting fees,
EDGAR filing fees, auditing fees, Warrants, Preference Shares, or Ordinary
Shares issued pursuant to Offering, and any liquidated damages pursuant to
Section 8.1 of the Subscription Agreement.  Notwithstanding the foregoing or
anything else to the contrary herein, for purposes of determining whether or not
any of the Performance Thresholds (as defined below) have been met, the release
of any of the Escrow Shares to the Make Good Shareholder as a result of the
operation of this Section 5 and any related expense recorded under GAAP, shall
not be deemed to be an expense, charge, or any other deduction from revenues
even though GAAP may require contrary treatment or the annual report for the
respective fiscal years filed with the Securities and Exchange Commission by the
Company may report otherwise.  For purposes hereof, “Earnings Per Share” shall
mean the Company’s After Tax Net Income (for the relevant fiscal year) divided
by the weighted average number of Ordinary Shares of the Company outstanding at
the end of the calculation period, adjusted for any stock splits, stock
combinations, stock dividends or similar transactions, and for shares issued in
any offerings or pursuant to the exercise of any warrants, options, or other
securities issued by the Company during or prior to the calculation period and
calculated on a fully diluted basis.
 
5.2    The Company has established the following financial performance
thresholds (each a “Performance Threshold” and collectively, the “Performance
Thresholds”): (i) $13,200,000 of After Tax Net Income for FY10 (the “FY10 ATNI
Threshold”) and $0.58 Earnings Per Share (after giving effect to the Reverse
Split) for FY10 (the “2010 EPS”), and (ii) $18,090,000 of After Tax Net Income
(the “FY11 ATNI Threshold”) and $0.66 Earnings Per Share (after giving effect to
the Reverse Split) for FY11 (the “2011 EPS”).  The FY10 ATNI Threshold and FY11
ATNI Threshold are each referred to as an “ATNI Threshold” and the 2010 EPS and
the 2011 EPS are each referred to as an “EPS Threshold.”  The Company will
provide the Investor Representative with its audited financial statements for
FY10 and FY11, prepared in accordance with US GAAP, on or before March 31, 2011
and March 31, 2012, respectively (each, a “Due Date”).
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.3    If for any one of FY10 or FY11 the Company achieves less than 90% of the
applicable ANTI Threshold or EPS Threshold, respectively, then the applicable
Performance Threshold will be deemed not to have been achieved and an amount of
Escrow Shares equal to the product of (A) the percentage difference between the
applicable Performance Threshold and actual performance (if both applicable
Performance Thresholds have not been achieved, then the applicable Performance
Threshold yielding the greater difference from actual performance shall be used)
times (B) the total number of Escrow Shares, shall be forfeited by the Make Good
Shareholder and delivered by the Escrow Agent to the Investors (pro rata based
on the number of Units purchased by each Investor in the Offering as shown on
Exhibit A) in accordance with the procedure set forth in this Section 5.
 
5.4    Within five (5) days of the applicable Due Date, the Investor
Representative shall determine if the respective Performance Thresholds have
been met (each a “Performance Threshold Determination”). Within five (5) days of
the Performance Threshold Determination, the Investor Representative shall
notify in writing the Make Good Shareholder and the Company of its
determination.
 
5.5    If a Performance Threshold has not been met (“Negative Threshold
Determination”), then within five (5) days of such Negative Threshold
Determination, the Investor Representative shall provide written instructions to
the Escrow Agent (“Instruction letter”), with copies to the Company and the Make
Good Shareholder, instructing the Escrow Agent to transfer the applicable
portion of Escrow Shares in accordance with the instructions set forth in the
Instruction Letter. Within ten (10) business days following actual receipt of
the Instruction Letter, the Escrow Agent shall make such delivery to the
Investors if no objection is received from the Make Good Shareholder and
provided that it has received such certificates from the Company’s transfer
agent, evidencing the Investor’s pro rata portion of the Escrow Shares. If any
Escrow Shares are distributed to Investors resulting from the Company not
attaining either the FY10 ATNI Threshold or the 2010 EPS, the Make Good
Shareholder will place an additional amount of Ordinary Shares into the Escrow
Account so that the Escrow Shares total 4,500,000 shares on a post-Reverse Split
basis.
 
5.6    If any Escrow Shares remain in the Escrow Account after the Investor
Representative has had the opportunity to evaluate whether or not the Company
has attained the FY11 ATNI Threshold or the 2011 EPS, then all of the Escrow
Shares remaining in the Escrow Account shall be delivered to the Make Good
Shareholder, and the Investor Representative shall provide written instructions
to the Escrow Agent instructing the Escrow Agent to deliver the Escrow Shares
back to the Make Good Shareholder within ten (10) business days following
delivery of the financial statements for FY11 to the Investor Representative.
 
5.7    In the event that any Escrow Shares are to be delivered to the Investors
pursuant to this Section 5, the Make Good Shareholder and the Company shall use
its best efforts to promptly cause the Escrow Shares to be delivered to the
Investors, including causing its transfer agent (including the Escrow Agent)
promptly to issue the certificates in the names of the Investors and causing its
securities counsel to provide any written instruction required by its transfer
agent or the Escrow Agent in a timely manner so that the issuances and delivery
contemplated above can be achieved within ten (10) business days following
delivery of the applicable financial statements to the Investor Representative.
 
 
 

--------------------------------------------------------------------------------

 
The Escrow Agent shall not take any action which could impair Investors’ rights
in the Escrow Shares.  The Escrow Agent shall not sell, transfer, assign or
otherwise dispose of (by operation of law or otherwise) or grant any option with
respect to any Escrow Shares prior to the termination of this Agreement.


5.8    Notwithstanding anything to the contrary herein, those Investors that
became holders of Ordinary Shares pursuant to the Offering shall be entitled to
their pro rata portion of the Escrow Shares at the time of any distribution of
Escrow Shares, regardless of whether they have subsequently transferred their
Ordinary Shares; provided, however, if an Investor has entered into a written
agreement evidencing such Investor’s transfer and assignment of all its rights
and obligations under this Agreement, and has provided written notice to the
Company, Investor Representative, and the Escrow Agent of such transfer in
accordance with Section 12 below (a “Notice of Transfer”), then in the event
that any Escrow Shares are to be delivered to the Investors in accordance with
this Section 5, the Company shall direct its transfer agent to issue the
certificates in the names of the transferee(s) and the Escrow Shares shall be
delivered by the Escrow Agent to the transferee(s) as set forth in the
Investor’s Notice of Transfer.
 
6.    Duration. This Agreement shall terminate on the distribution of all the
Escrow Shares in accordance with Section 5 above.
 
7.    Interpleader.  Should any controversy arise among the parties hereto with
respect to this Agreement or with respect to the right to receive the Escrow
Shares, the Escrow Agent shall have the right to consult counsel and/or to
institute an appropriate interpleader action to determine the rights of the
parties.  The Escrow Agent is also hereby authorized to institute an appropriate
interpleader action upon receipt of a written letter of direction executed by
the parties so directing Escrow Agent.  If the Escrow Agent is directed to
institute an appropriate interpleader action, it shall institute such action not
prior to thirty (30) days after receipt of such letter of direction and not
later than sixty (60) days after such date.  Any interpleader action instituted
in accordance with this Section 7 shall be filed in any court of competent
jurisdiction in New York, New York, and the Escrow Shares in dispute shall be
deposited with the court and in such event Escrow Agent shall be relieved of and
discharged from any and all obligations and liabilities under and pursuant to
this Agreement with respect to the Escrow Shares.
 
8.    Exculpation and Indemnification of Escrow Agent.
 
8.1 The Escrow Agent acts under this Agreement as a depositary only and is not
responsible or liable in any manner whatsoever for the sufficiency, correctness,
genuineness or validity of the subject matter of the escrow, or any part
thereof, or for the form or execution of any notice given by any other party
hereunder, or for the identity or authority of any person executing any such
notice. The Escrow Agent will have no duties or responsibilities other than
those expressly set forth herein.  The Escrow Agent will be under no liability
to anyone by reason of any failure on the part of any party hereto (other than
the Escrow Agent) or any maker, endorser or other signatory of any document to
perform such person’s or entity’s obligations hereunder or under any such
document.  Except for this Agreement and instructions to the Escrow Agent
pursuant to the terms of this Agreement, the Escrow Agent will not be obligated
to recognize any agreement between or among any or all of the persons or
entities referred to herein, notwithstanding its knowledge thereof.  The Escrow
Agent shall not be required to expend or risk any of its own funds or otherwise
incur any liability, financial or otherwise, in the performance of any of its
duties hereunder.
 
 
 
 

--------------------------------------------------------------------------------

 
 
8.2    The Escrow Agent will not be liable for any action taken or omitted by
it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, and may rely conclusively on, and will be
protected in acting upon, any order, notice, demand, certificate, or opinion or
advice of counsel (including counsel chosen by the Escrow Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is reasonably
believed by Escrow Agent to be genuine and to be signed or presented by the
proper person or persons. The duties and responsibilities of the Escrow Agent
hereunder shall be determined solely by the express provisions of this Agreement
and no other or further duties or responsibilities shall be implied, including,
but not limited to, any obligation under or imposed by any laws of the State of
New York upon fiduciaries.
 
8.3    The Company and the Make Good Shareholder, jointly and severally, hereby
indemnify and hold  harmless, the Escrow Agent by from and against any expenses,
including reasonable attorneys’ fees and disbursements, damages or losses
suffered by the Escrow Agent in connection with any claim or demand, which, in
any way, directly or indirectly, arises out of or relates to this Agreement or
the services of Escrow Agent hereunder; except, that if the Escrow Agent is
guilty of willful misconduct, fraud or gross negligence under this Agreement,
then the Escrow Agent will bear all losses, damages and expenses arising as a
result of such willful misconduct, fraud or gross negligence. Promptly after the
receipt by the Escrow Agent of notice of any such demand or claim or the
commencement of any action, suit or proceeding relating to such demand or claim,
the Escrow Agent will notify the other parties hereto in writing.  For the
purposes hereof, the terms “expense” and “loss” will include all amounts paid or
payable to satisfy any such claim or demand, or in settlement of any such claim,
demand, action, suit or proceeding settled with the express written consent of
the parties hereto, and all costs and expenses, including, but not limited to,
reasonable attorneys’ fees and disbursements, paid or incurred in investigating
or defending against any such claim, demand, action, suit or proceeding.  The
provisions of this Section 8.3 shall survive the termination of this Agreement.
 
8.4    If at any time the Escrow Agent is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process which in any way affects the Escrow Shares  (including
but not limited to orders of attachment or garnishment or other forms of levies
or injunctions or stays relating to the transfer of the Escrow Shares ) (an
“Order”), the Escrow Agent is authorized to comply therewith in any manner it or
legal counsel of its own choosing deems appropriate, provided, that the Escrow
Agent shall immediately provide notice to the Company and the Investor
Representative of such Order, and, to the extent permitted under the Order,
shall defer compliance with the Order until the Company and the Investor
Representative have had an opportunity to dispute, appeal, or otherwise
challenge such Order.  If the Escrow Agent complies with any such Order after
complying with all other requirements under this Section 8.4, Escrow Agent shall
not be liable to any of the parties hereto or to any other person or entity even
though such Order may be subsequently modified or vacated or otherwise
determined to have been without legal force or effect.
 
8.5    The Escrow Agent shall not incur any liability for not performing any act
or fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, any act of God or war, civil unrest, local or national disturbance or
disaster, any act of terrorism, or the unavailability of the Federal Reserve
Bank wire or facsimile or other wire or communication facility), except to the
extent that it failed to act reasonably to avoid or restrict the effect of any
such occurrence on its duties, obligations, and responsibilities hereunder.
 
8.6    The Escrow Agent shall not be called upon to advise any party as to the
wisdom in selling or retaining or taking or refraining from any action with
respect to any securities or other property deposited hereunder.
 
 
 
 

--------------------------------------------------------------------------------

 
 
8.7    When the Escrow Agent acts on any information, instructions,
communications (including, but not limited to, communications with respect to
the delivery of securities or the wire transfer of funds) sent by telex,
facsimile, email or other form of electronic or data transmission, the Escrow
Agent, absent gross negligence, shall not be responsible or liable in the event
such communication is not an authorized or authentic communication (whether due
to fraud, distortion or otherwise). In the event of any ambiguity or uncertainty
hereunder or in any notice, instruction or other communication received by the
Escrow Agent hereunder, the Escrow Agent may, in its sole discretion, refrain
from taking any action other than to retain possession of the Escrow Shares,
unless the Escrow Agent receives written instructions, signed by the Investor
Representative and Make Good Shareholder which eliminates such ambiguity or
uncertainty.
 
8.8    The Escrow Agent does not have any interest in the Escrow Shares
deposited hereunder but is serving as escrow holder only and having only
possession thereof. The Company shall pay or reimburse the Escrow Agent upon
request for any transfer taxes or other taxes relating to the Escrow Shares that
are incurred and are required to be incurred pursuant to the terms and
provisions of this Agreement and shall indemnify and hold harmless the Escrow
Agent from any amounts that it is obligated to pay in the way of such taxes. Any
payments of income from this Escrow Account shall be subject to withholding
regulations then in force with respect to United States taxes. The Company will
provide the Escrow Agent with appropriate W-9 forms for tax identification
number certifications, or W-8 forms for non-resident alien certifications. It is
understood that the Escrow Agent shall only be responsible for income reporting
with respect to income earned on the Escrow Shares and will not be responsible
for any other reporting. This paragraph shall survive notwithstanding any
termination of this Agreement or the resignation or removal of the Escrow Agent.
 
8.9    Escrow Agent may generally engage in any kind of business with the
Company, the Investor Representative, the Make Good Shareholder or any
participant in the Offering or any subsidiary or affiliate thereof as if it had
not entered into this Agreement or any other agreement with them. Escrow Agent
and its affiliates and their officers, directors, employees, and agents
(including legal counsel) may now or hereafter be engaged in one or more
transactions with the Company, the Investor Representative, the Make Good
Shareholder or any participant in the Offering or any subsidiary or affiliate
thereof or may act as trustee, agent or representative of either the foregoing
parties or otherwise be engaged in other transactions with such parties
(collectively, the “Other Activities”).  Without limiting the foregoing, Escrow
Agent and its affiliates and their officers, directors, employees, and agents
(including legal counsel) shall not be responsible to account to the Company,
the Investor Representative, the Make Good Shareholder or any participant in the
Offering or any subsidiary or affiliate thereof for such Other Activities.
 
8.10    The Escrow Agent has acted as legal counsel for the Company and may
continue to act as legal counsel for the Company from time to time,
notwithstanding its duties as the Agent hereunder. The Investor Representative
consents to the Escrow Agent in such capacity as legal counsel for the Company
and waives any claim that such representation represents a conflict of interest
on the part of the Agent. The Company and Investor Representative understand
that the Escrow Agent is relying explicitly on the foregoing provision in
entering into this Agreement.
 
9.    Fees and Expenses. The Escrow Agent shall be entitled to payment of the
following fees for the services rendered hereunder:
 
9.1    Documentation Fee. The Company shall pay a $2,500 documentation fee to
the Escrow Agent on the Closing Date.
 
9.2         Delivery Fee. The Company shall pay a fee of $500 to the Escrow
Agent each time during the term of the Agreement in which the Escrow Agent
delivers any of the Escrow Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
In addition, the Company agrees to pay the Escrow Agent’s costs and expenses
including reasonable attorney’s fees in the event of any dispute or litigation
threatened or commenced which requires the Escrow Agent in its opinion to refer
such matter to its attorneys and all wire fees, packaging and postal fees and
expenses (including FedEx).  Escrow Agent will incur no liability for any delay
reasonably required to obtain such advice of counsel..
 
10.    Resignation of Escrow Agent.  At any time, upon ten (10) days’ written
notice to the Company, Investor Representative and the Make Good Shareholder,
the Escrow Agent may resign and be discharged from its duties as escrow agent
hereunder.  As soon as practicable after its resignation, the Escrow Agent will
promptly turn over to a successor escrow agent appointed by the Company the
Escrow Shares held hereunder upon presentation of a document appointing the new
escrow agent and evidencing its acceptance thereof.  If, by the end of the
10-day period following the giving of notice of resignation by the Escrow Agent,
the Company shall have failed to appoint a successor escrow agent, the Escrow
Agent may interplead the Escrow Shares into the registry of any court having
jurisdiction.
 
11.    Records.  The Escrow Agent shall maintain accurate records of all
transactions hereunder.  Promptly after the termination of this Agreement or as
may reasonably be requested by the parties hereto from time to time before such
termination, the Escrow Agent shall provide the parties hereto, as the case may
be, with a complete copy of such records, certified by the Escrow Agent to be a
complete and accurate account of all such transactions.  The authorized
representatives of each of the parties hereto shall have access to such books
and records at all reasonable times during normal business hours upon reasonable
notice to the Escrow Agent.
 
12.    Notice.  All notices, communications and instructions required or desired
to be given under this Agreement must be in writing and shall be deemed to be
duly given if sent by registered or certified mail, return receipt requested, or
overnight courier to the following addresses:
 
If to Escrow Agent:


                                                     Anslow & Jaclin, LLP
Attn:       Richard I. Anslow, Esq.
 Kristina L. Trauger, Esq.
195 Route 9 South, 2nd Floor
Manalapan, NJ 07726
Tel: (732) 409-1212
Fax: (732) 577-1188


                      If to the Company or the Make Good Shareholder:


China Growth Corporation
c/o Jiangmen Wealth Water Purifying Agent Co., Ltd.
Attn:           Mingzhuo Tan
     Chief Executive Officer
Jing Gen Industrial Park
#10 Gangkouerlu Road
Du Ruan Town, Jiangmen City
Guangdong Province, China
Tel: (86)750-395-9988


 
 

--------------------------------------------------------------------------------

 
                      
 
 
With copies to:


  Anslow & Jaclin, LLP
Attn:           Richard I. Anslow, Esq.
195 Route 9 South, 2nd Floor
Manalapan, NJ 07726
Tel: (732) 409-1212
Fax: (732) 577-1188


  Dai & Associates, P.C.
Attn: Shang Dai, Esq.
  136-20 38 Avenue, Suite 9F
  Flushing, NY 11354
  Tel. No.: (718) 888-8880
  Fax No.: (718) 888-9270
 
If to the Investor Representative:


                                                        Access America
Investments, LLC
800 Town & Country Blvd., Suite 420
Houston, Texas 77024
Attention: Christopher Efird, President


or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.


13.    Execution in Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.
 
 
14.    Assignment and Modification. This Agreement and the rights and
obligations hereunder of the Company may be assigned by the Company only
following the prior written consent of Investors holding a majority of the Units
issued at Closing under the Subscription Agreement. This Agreement and the
rights and obligations hereunder of the Escrow Agent may be assigned by the
Escrow Agent only with the prior consent of the Company and the Investor
Representative. This Agreement and the rights and obligations hereunder of the
Make Good Shareholder may not be assigned by the Make Good Shareholder. Subject
to the requirements under federal and state securities laws, an Investor may
assign its rights under this Agreement without any consent from any other party.
This Agreement may not be changed orally or modified, amended or supplemented
without an express written agreement executed by the Escrow Agent, the Company,
the Make Good Shareholder and the Investor Representative (upon consent of the
Investors holding a majority of the Units issued at Closing under the
Subscription Agreement. This Agreement is binding upon and intended to be for
the sole benefit of the parties hereto and their respective successors, heirs
and permitted assigns, and none of the provisions of this Agreement are intended
to be, nor shall they be construed to be, for the benefit of any third person.
No portion of the Escrow Shares shall be subject to interference or control by
any creditor of any party hereto, or be subject to being taken or reached by any
legal or equitable process in satisfaction of any debt or other liability of any
such party hereto prior to the disbursement thereof to such party hereto in
accordance with the provisions of this Agreement.
 
 
15.    Applicable Law. This Agreement shall be governed by and construed with
the laws of the State of New York applicable to contracts made and to be
performed therein.  Any litigation concerning the subject matter of this
Agreement shall be exclusively prosecuted in the state or federal courts located
in New York, New York, and all parties consent to the excusive jurisdiction and
venue of those courts.
 
 
 

--------------------------------------------------------------------------------

 
 
16.    Headings. The headings contained in this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.
 
 
17.    Share Exchange or Consolidation. Any corporation or association into
which the Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which the Escrow Agent is a party, shall be
and become the successor escrow agent under this Agreement and shall have and
succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.
 
 
18.    Attorneys’ Fees. If any action at law or in equity, including an action
for declaratory relief, is brought to enforce or interpret the provisions of
this Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees from the other party (unless such other party is the Escrow
Agent), which fees may be set by the court in the trial of such action or may be
enforced in a separate action brought for that purpose, and which fees shall be
in addition to any other relief that may be awarded.
 


[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 
 
 
[Signature Page to the Make Good Agreement]
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.
 
ESCROW AGENT:


ANSLOW & JACLIN, LLP




By:  /s/  Richard I. Anslow        
Name: Richard I. Anslow, Esq.
Title: Managing Partner




COMPANY:


CHINA GROWTH CORPORATION




By:  /s/   Mingzhuo Tan            
Name: Mingzhuo Tan
Title: Chief Executive Officer
 
 


INVESTOR REPRESENTATIVE:


ACCESS AMERICA INVESTMENTS, LLC




By:  /s/  Joseph Rozelle             
Name: Joseph Rozelle                                      
Title: Chief Financial Officer




MAKE GOOD SHAREHOLDER:


STAR PRINCE GROUP LIMITED
 
 
By:  /s/   Mingzhuo Tan            
Name: Mingzhuo Tan
Title: Director
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 


Exhibit A


ESCROW SHARES TO BE ISSUED TO INVESTORS


Investor’s Legal Name
Investor’s Investment Amount
Make Good (2010)
Make Good (2011)
                       






